Action to recover damages for personal injuries suffered by plaintiff’s decedent as a consequence of the decedent being placed on an examination table two and one-half to three feet wide and six feet long in the emergency room of the defendant hospital, which table had no sides to it, and being left there, unattended, by the nurse in. charge of the emergency room, with the result that the decedent fell from the table and suffered a fractured arm and other injuries. Judgment for the plaintiff unanimously affirmed, with costs. (Bickford v. Peck Memorial Hospital, 266 App. Div. 875.) The point with respect to the claimed error of the court in charging that the hospital was chargeable with the knowledge of the decedent’s mental state was not saved by an appropriate exception. Present — Close, P. J., Hagarty, Carswell, Adel and Aldrich,• JJ. [See 268 App. Div. 780.]